Exhibit 10.02

 



BACKSTOP AGREEMENT

 

This Backstop Agreement (the “Agreement”) is made as of __________, 2018 by and
between SMTC Corporation, a Delaware corporation (the “Company”) and __________
(“__________”). Except as otherwise indicated herein, capitalized terms used
herein are defined in Section 8 hereof.

 

WHEREAS, the Company has determined to conduct a rights offering (the “Rights
Offering”) to allow its stockholders (as of a record date to be determined) the
right to purchase shares of its common stock, par value $0.01 per share (the
“Common Stock”), in proportion to the number of shares of Common Stock that each
stockholder of the Company owns as of the record date established for the Rights
Offering (each a “Right” and, collectively, the “Rights), at a price per share
equal to that offered to stockholders in the Rights Offering (which shall be
calculated on a 20% discount to the 10-day volume weighted average price (VWAP)
per share as of the close of business on the business day immediately before the
ex-rights date) (the “Subscription Price”), as to be further described in a
registration statement filed by the Company with the Commission, the related
prospectus to be filed with the Commission (collectively, the “Shelf Takedown
Documents”) and the offering materials related thereto to be provided to
stockholders of the Company (together, with the Shelf Takedown Documents, the
“Offering Documents”); and

 

WHEREAS, __________ has committed to purchase a number of shares of Common Stock
having an aggregate dollar value equal to $__________, at a price per share
equal to the Subscription Price (the “Backstop Commitment”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1      Subscription Commitment.

 

(a)                Material Terms of the Rights Offering. The material terms of
the Rights Offering shall be as set forth in the Offering Documents, which will
reflect the material terms set forth on Exhibit A. __________, with respect to
the Common Stock it agrees to purchase hereunder, shall be afforded
substantially the same rights, privileges and preferences (including the benefit
of any representations and warranties) as those afforded to the stockholders
pursuant to the Offering Documents.

 

(b)               Backstop Commitment. Pursuant to the terms and subject to the
conditions of this Agreement, in connection with the Rights Offering, __________
hereby agrees to purchase a number of shares of Common Stock, at a price per
share equal to the Subscription Price, having an aggregate dollar value equal to
the Backstop Amount. As soon as reasonably practicable following the expiration
date for receipt of subscriptions to the Rights Offering (the “Response
Deadline”), the Company and the Subscription Agent shall determine the Backstop
Amount and provide notice thereof to __________. __________ hereby agrees to
tender the Backstop Amount to the Subscription Agent, within three (3) business
days of receipt of notice of the Backstop Amount described above (“Subscription
Deadline”), in accordance with the directions of the Subscription Agent, with
such amounts to be applied to satisfy the commitment obligations set forth
herein.

 



 

 

(c)                Cutback. Upon written notice to __________, the Company may
reduce the Backstop Amount to a number, expressed in dollars, calculated by
subtracting from the Total Offering Size the following: (i) the dollar value of
all shares purchased by participants in the Rights Offering other than
__________ (exclusive of any other backstop commitments from other participants
in the Rights Offering) plus (ii) the Pro Rata Backstop Participation of all
parties other than __________ multiplied by the Total Offering Backstop. To the
extent the Backstop Amount is reduced, the Subscription Agent shall return
unused funds to __________.

 

Section 2      The Closing. Except as otherwise set forth in the Offering
Documents, the closing of __________’s subscription for the Backstop Amount
shall take place as soon as reasonably practicable following the Subscription
Deadline at a place mutually agreeable to the Company and __________ (the
“Closing”). At the Closing, the Company shall deliver to __________ the
certificates evidencing the shares of Common Stock subscribed for pursuant to
Section 1 (or, if __________ shall so request in writing at least three (3)
business days before the Closing, such shares of Common Stock shall be delivered
in electronic format), and the Subscription Agent shall disburse to the Company
the Backstop Amount.

 

Section 3      Representations and Warranties of the Company. As a material
inducement to __________ to enter into this Agreement and subscribe for the
Rights, the Company hereby represents and warrants that:

 

(a)                Organization and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware and is qualified to do business in every jurisdiction in which its
ownership of property or conduct of business requires it to qualify. The Company
has all requisite corporate power and authority and all material licenses,
permits and authorizations necessary to own and operate its properties and to
carry on its business as now conducted and presently proposed to be conducted,
and all requisite corporate power and authority to carry out the transactions
contemplated by this Agreement, including, without limitation, the Rights
Offering.

 

(b)               Capital Stock. All of the issued and outstanding shares of
capital stock of the Company have been duly and validly authorized and issued.
The Company has reserved sufficient authorized but unissued shares of Common
Stock to consummate the Rights Offering on the terms set forth on Exhibit A
hereto and the transactions contemplated hereby. All shares of Common Stock to
be purchased by __________ from the Company pursuant to this Agreement have been
duly authorized for issuance and sale pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement against payment
therefor, will be validly issued, fully paid and nonassessable.

 

(c)                Authorization; No Breach; Compliance with Laws. The
execution, delivery and performance of this Agreement and any other agreement
contemplated hereby to which the Company is a party have been duly authorized by
the Company. The execution, delivery and performance of this Agreement by the
Company and the consummation of the transactions contemplated hereby will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of the property or assets
of the Company is subject, (ii) result in any violation of the provisions of the
charter or by-laws of the Company or (iii) result in any violation of any
statute, including, without limitation, the (x) Delaware General Corporation
Law, (y) any applicable securities laws, or (z) any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its properties or assets. Except for the registration of the offer and
sale of the Rights under the Securities Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Exchange Act and applicable state securities laws in connection with the Rights
Offering, no consent, approval, authorization or order of, or filing or
registration with, any such court or governmental agency or body is required for
the execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby.

 



 - 2 - 

 

(d)               Broker’s Fees. There is no investment banker, broker, finder
or other intermediary or advisor that has been retained by or is authorized to
act on behalf of the Company or any of its Affiliates who might be entitled to
any fee, commission or reimbursement of expenses from __________ as a result of
the consummation of the transactions contemplated hereby (including, without
limitation, the Rights Offering).

 

Section 4      Representations and Warranties of __________. As a material
inducement to the Company to enter into this Agreement, __________ hereby
represents and warrants that:

 

(a)                Organization and Power. __________ is a __________ duly
organized, validly existing and in good standing and is qualified to do business
in every jurisdiction in which its ownership of property or conduct of business
requires it to qualify. __________ has all requisite power and authority and all
material licenses, permits and authorizations necessary to own and operate its
properties and to carry on its business as now conducted and presently proposed
to be conducted.

 

(b)               Authorization; No Breach. The execution of this Agreement by
__________ and the consummation by __________ of the transactions contemplated
hereby will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which
__________ is a party or by which __________ is bound or to which any of its
property or assets is subject, nor will such actions result in any violation of
the provisions of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over __________ or its property
or assets in each case in a manner that would adversely impact __________’s
ability to subscribe for the Rights hereunder; and, except for the registration
of the offer and sale of the Rights under the Securities Act and such consents,
approvals, authorizations, registrations or qualifications as may be required
under the Exchange Act and applicable state securities laws in connection with
the Rights Offering, no consent, approval, authorization or order of, or filing
or registration with, any such court or governmental agency or body is required
for the execution, delivery and performance of this Agreement by __________ and
the consummation by __________ of the transactions contemplated hereby in each
case in a manner that would adversely impact __________’s ability to subscribe
for the Rights and perform its obligations hereunder.

 



 - 3 - 

 

(c)                Broker’s Fees. There is no investment banker, broker, finder
or other intermediary or advisor that has been retained by or is authorized to
act on behalf of __________ who might be entitled to any fee, commission or
reimbursement of expenses from either the Company or any of its Affiliates as a
result of consummation of the transactions contemplated hereby (including,
without limitation, the Rights Offering).

 

Section 5      Conditions to Obligations of Each Party to Effect the Closing.
The respective obligations of each party to consummate the transactions
contemplated hereby are subject to the satisfaction on or prior to the Closing
of each of the following conditions:

 

(a)                The Shelf Takedown Documents shall have been filed with the
Commission and declared effective; no stop order suspending the effectiveness of
the Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; and any request of the Commission for inclusion of additional
information in the Shelf Takedown Documents or otherwise shall have been
complied with.

 

(b)               No action, suit or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any jurisdiction
or before any arbitrator wherein an unfavorable judgment, decree, injunction,
order or ruling would prevent the performance of this agreement or any of the
transactions contemplated hereby (including, without limitation, the Rights
Offering), declare unlawful the transactions contemplated by this Agreement
(including, without limitation, the Rights Offering) or cause such transactions
to be rescinded.

 

(c)                The Rights Offering shall have been consummated in conformity
with the requirements and conditions set forth in the Offering Documents.

 

Section 6      Conditions to Obligations of the Company to Effect the Closing.
Subject to Section 5 above, the obligations of the Company to consummate the
transactions contemplated hereby are subject to each of the representations and
warranties of __________ contained in this Agreement being true and correct in
all material respects as of the date hereof and at and as of the date of the
Closing as if made at and as of such time, except that, to the extent such
representations and warranties address matters only as of a particular date,
such representations and warranties shall, to such extent, be true and correct
in all material respects at and as of such particular date as if made at and as
of such particular date.

 

Section 7      Conditions to Obligations of __________ to Effect the Closing.
Subject to Section 5 above, the obligations of __________ to consummate the
transactions contemplated hereby and to purchase the Backstop Amount are subject
to each of the representations and warranties of the Company contained in this
Agreement being true and correct in all material respects as of the date hereof
and at and as of the date of the Closing as if made at and as of such time,
except that, to the extent such representations and warranties address matters
only as of a particular date, such representations and warranties shall, to such
extent, be true and correct in all material respects at and as of such
particular date as if made at and as of such particular date.

 



 - 4 - 

 

Section 8      Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For purposes of this definition, “control” when used with
respect to any specified Person means the power to direct or cause the direction
of the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by Contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

 

“Backstop Amount” means a number, expressed in dollars, equal to the Backstop
Commitment, as may be adjusted upon the Company’s and the Subscription Agent’s
final determination, as described in Section 1.

 

“Commission” means the Securities and Exchange Commission or any governmental
body or agency succeeding to the functions thereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Pro Rata Backstop Participation” with respect to any participant in the Total
Offering Backstop Amount, is a percentage calculated as follows: the backstop
amount of such participant divided by the Total Offering Backstop Amount.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subscription Agent” means Computershare Trust Company, N.A.

 

“Total Offering Size” means a number, expressed in dollars, equal to the maximum
aggregate value of securities offered in the Rights Offering.

 

“Total Offering Backstop Amount” means a number, expressed in dollars, equal to
the total backstop commitment of all parties agreeing to provide a backstop to
the Rights Offering substantially similar to the Backstop Commitment, as may be
reduced by cutback provisions substantially similar to those set forth in
Section 1(e) of this Agreement.

 



Section 9      Termination. This Agreement may be terminated at any time prior
to the Closing, as follows:

 - 5 - 

 

 

(a)                by mutual written consent of the Company and __________;

 

(b)               by either the Company or __________ if any governmental entity
shall institute any suit or action challenging the validity or legality of, or
seeking to restrain the consummation of, the transactions contemplated by this
Agreement (including, without limitation, the issuance of Rights pursuant to the
Rights Offering);

 

(c)                by the Company, in the event __________ has breached any
representation, warranty, or covenant contained in this Agreement, in any
material respect, provided that the Company has notified __________ of the
breach, and the breach has continued without cure for a period of fifteen (15)
days after the notice of such breach or for such longer period so long as such
breach is curable by __________ through the exercise of its reasonable efforts,
and __________ continues to exercise such reasonable efforts; and

 

(d)               by __________, in the event that the Company has breached any
representation, warranty, or covenant contained in this Agreement, in any
material respect, provided that __________ has notified the Company of the
breach, and the breach has continued without cure for a period of fifteen (15)
days after the notice of such breach or for such longer period so long as such
breach is curable by the Company through the exercise of its reasonable efforts,
and the Company continues to exercise such reasonable efforts.

 

Section 10  Miscellaneous.

 

(a)                Indemnification. Each party hereby releases and agrees to
indemnify, defend and hold harmless the other party and its Affiliates, from and
against losses resulting from the breach of any of the representations and
warranties provided by such party hereunder.

 

(b)               Successors and Assigns. All covenants and agreements in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not; provided that neither this Agreement nor any of the
rights, interests, or obligations hereunder may be assigned by any party without
the prior written consent of the other party.

 

(c)                Survival of Representations and Warranties. All
representations and warranties contained herein or made in writing by any party
in connection herewith shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

(d)               Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(e)                Construction. Whenever the context requires, each term stated
in either the singular or the plural shall include the singular and the plural,
and pronouns stated in either the masculine, the feminine or the neuter gender
shall include the masculine, feminine and neuter. All references to Sections and
Paragraphs refer to sections and paragraphs of this Agreement. The use of the
word “including” in this Agreement shall be by way of example rather than
limitation.

 



 - 6 - 

 

(f)                Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the parties hereto.

 

(g)               Counterparts; Facsimile Signature. This Agreement may be
executed simultaneously in two or more counterparts, any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together shall constitute one and the same Agreement. This Agreement may be
executed by facsimile signature.

 

(h)               Governing Law. This Agreement will be governed in all respects
by the laws of the State of Delaware, without regard to the principles of
conflicts of law of such state.

 

(i)                 Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given when delivered personally
to the recipient, sent to the recipient by reputable express courier service
(charges prepaid) or mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid.

 

[Signature Page Follows]


 



 - 7 - 

 

IN WITNESS WHEREOF, the parties hereto have executed this Backstop Agreement on
the date first written above.

 

 





 

  COMPANY:       SMTC CORPORATION       By:     Name: Edward Smith   Title:
President and Chief Executive Officer               _________________________:  
    _________________________       By:     Name:     Title:  

 



 - 8 - 

 

EXHIBIT A
Material Terms of Rights Offering

 

 

 

Issuer   SMTC Corporation Rights   Pro rata rights to purchase shares of SMTC
Corporation common stock, par value $0.01 by existing stockholders
Transferability   Non-transferable and non-assignable Aggregate Offering Price  
$13,000,000 Offering Price   The price per share set forth in the prospectus
supplement for the Rights Offering to be filed with the Commission, which shall
be calculated based on a 20% discount to the 10-day volume weighted average
price (VWAP) per share as of the close of business on the business day
immediately before the ex-rights date Offered Shares   That number of common
shares equal to the amount calculated by dividing the Aggregate Offering Price
by the Offering Price Standby Commitment   __________ commitment to purchase the
Backstop Amount

 

 

 

 



--------------------------------------------------------------------------------

 

